Citation Nr: 1437153	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right arm disability, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected back disability.

3.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to April 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2008 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was most recently before the Board in January 2014, at which time the issues currently before the Board were remanded to the RO via the Appeals Management Center (AMC) to, among other things, solicit medical opinions from a medical doctor regarding the Veteran's disabilities.  The Board is obligated by law to ensure that the AMC complies with its directives; when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record indicates that there was inadequate compliance with one of the Board's remand directives.  Unfortunately, as such, the Veteran's claims must be remanded yet again.

In November 2007, the Veteran indicated that he has depression as a result of his service-connected back disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board apologizes for the delay in the full adjudication of this case.





REMAND

In its January 2014 remand, the Board directed the RO to seek medical opinions addressing both of the Veteran's claimed disabilities.

With regard to the Veteran's claim of entitlement to service connection for a right arm disability, the Board's January 2014 remand noted that July 2012 VA examiner determined that right arm pathology was not currently shown.  The Board indicated that a right arm disability was indeed shown throughout the appeals period, for example, in a March 2007 statement from the Veteran's private clinician.  Specifically, the Board instructed the following:

The examiner should also note whether the right arm numbness/disability is the result of associated neurologic impairment from the service-connected thoracolumbar spine disorder.  Note: the examiner is to take into consideration that the Veteran has right arm pathology even though not currently shown on examination.

In April 2014, the July 2012 VA examiner simply restated the inadequate July 2012 opinion verbatim.  

This opinion is again inadequate, just as the Board found it to be inadequate in its January 2014 remand.  

Unfortunately, the Board must remand the Veteran's claim for an additional medical opinion. 

With regard to the Veteran's claim of entitlement to service connection for neck disability, the Board's January 2014 remand stated that the July 2012 VA examiner did not adequately address the issue of whether the Veteran's service-connected back disability aggravated the Veteran's claimed neck disability.  Specifically, the Board instructed the following:

The examiner should provide an addendum opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's cervical spine disability has been aggravated by his service-connected thoracolumbar spine disability.  By aggravation, the Board means a permanent increase in the underlying severity of the disability that is beyond natural progression.

In April 2014, the July 2012 VA examiner simply restated the inadequate July 2012 opinion verbatim.  This opinion is again inadequate, just as the Board found it to be inadequate in its January 2014 remand.  

Unfortunately, the Board must remand the Veteran's claim for an additional medical opinion. 

Regarding the Veteran's claim of entitlement to a TDIU, the Veteran has alleged that he is unemployable due to disabilities incurred in service.  The pending claims for service connection and the referred issue noted above may affect the Veteran's eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims that are being remanded by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner of appropriate expertise, but not the examiner who conducted the July 2012 and April 2014 examinations, to determine the probable nature and etiology of the Veteran's right arm disability and neck disability.  The claims folder must be provided to the examiner for review.  Following review of the claims folder, the examiner is requested to provide opinions on the following questions:

a) Is it at least as likely as not that the Veteran's right arm disability was caused or aggravated beyond the normal progress of the disorder by the Veteran's service connected back disability?  If aggravation of the right arm disability has been found, please provide an opinion stating to what extent the back disability worsened any current right arm disability by referring to or furnishing medical evidence showing the pre-aggravation severity level of the right arm disability and post-aggravation severity level of the disease.  Please assume that the Veteran has a current right arm disability.

b) Is it at least as likely as not that the Veteran's neck disability was caused or aggravated beyond the normal progress of the disorder by the Veteran's service connected back disability?  If aggravation of the neck disability has been found, please provide an opinion stating to what extent the back disability worsened any current neck disability by referring to or furnishing medical evidence showing the pre-aggravation severity level of the neck disability and post-aggravation severity level of the disease.  Please assume that the Veteran has a current neck disability.

2.  The AMC should ensure the requested opinions are adequate, for reasons cited above.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case considering all pertinent evidence of record, and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


